DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/01/2021.  Claims 1, 3–5 & 7–11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–5, & 7–11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,981,256 to Besnah in view of US 2006/0144386 to Cho.
With regard to claim 1, Besnah discloses an apparatus (abstract) comprising: a plurality of separate panels (22, 23, 28–31, 36–40) (Fig. 1), each of the plurality of panels (22, 23, 28–31, 36–40) configured for vertical orientation and having a top edge and an opposing bottom edge defining a height (Fig. 1), and opposing side edges defining a width (Fig. 1), wherein the width and height of each panel (22, 23, 28–31, 36–40) being substantially equal to the remaining panels (22, 23, 28–31, 36–40), each of the plurality of panels (22, 23, 28–31, 36–40) being made from a material having heat reflective and absorption capability (all materials have a heat reflective and absorption capability); a plurality of vertically oriented hinges (24, 26, 52–55, 57–59), each of the plurality of hinges (24, 26, 52–55, 57–59) being connected to a side edge of two adjacent panels (22, 23, 28–31, 36–40) of the plurality of panels (22, 23, 28–31, 36–40) and allowing each of the connected adjacent panels (22, 23, 28–31, 36–40) move between a collapsed position facing the other adjacent panel (22, 23, 28–31, 36–40) and an open position in relation with the other adjacent panel (22, 23, 28–31, 36–40).
Besnah fails to disclose allowing each of the connected adjacent panels to be configured in at least a 120 degrees inward orientation relative to each neighboring panel to substantially form a parabola around a campfire when in an open position.  Cho teaches allowing each of the connected adjacent panels (30, 40, 50, 60) to be configured in at least a 120 degrees inward orientation relative to each neighboring panel (30, 40, 50, 60) to substantially form a parabola around a camping stove when in an open position (Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the windscreen of Besnah with the windscreen of Cho because such a combination would have had the added benefit of being placed closer to the heat source to more effectively block the wind.
With regard to claim 3, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are aluminum (Col. 2, lines 38–42).
With regard to claim 4, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are four panels (Fig. 1).
With regard to claim 5, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are six panels (Fig. 1).
With regard to claim 7, Besnah further discloses the at least one ground spikes (81) being removably secured to the plurality of panels (22, 23, 28–31, 36–40) (Fig. 6; Col. 3, lines 44–47).
With regard to claim 8, Besnah further discloses at least two ground spikes (81) secured to the bottom edge of at least two of the plurality of panels (22, 23, 28–31, 36–40) secure the plurality of panels to the ground (Figs. 1 & 6; Col. 3, lines 44–47).
With regard to claim 9, Besnah fails to disclose each of the at least one ground spikes are hingedly configured to the bottom edge of the respectively panel of the plurality of panels to allow movement from an extended position substantially perpendicular to the bottom edge and a closed position substantially parallel to the bottom edge.  Instead, Besnah relies on a sliding design to allow movement from an extended position substantially perpendicular to the bottom edge and a closed position substantially parallel to the bottom edge (Fig. 6; Col. 3, lines 44–55).  Additionally, as previously discussed, Besnah discloses the use of hinges as a connection means that allows an element to be moved from an open position to a closed position.  As such, it would have been obvious to one of ordinary skill in the art to modify the ground spikes of Besnah with the hinged connection also taught by Besnah because such a combination would have been the simple substitution of one known element (a sliding ground spike) for an alternative (a hinged ground spike) yielding only predictable results.
With regard to claim 10, Besnah further discloses at least one of the plurality of panels (22, 23, 28–31, 36–40) further comprises a ground tab located along the bottom edge of the at least one of plurality of panels (22, 23, 28–31, 36–40), the ground tab having a ground spike opening configured to receive a ground spike (Fig. 6; Col. 3, lines 44–55; shaft (82) is formed with a hollow element such that it is capable of sliding up and down).
With regard to claim 11, Besnah further discloses at least one ground spike (81) secured to the bottom edge of at least two of the plurality of panels (22, 23, 28–31, 36–40) to secure the plurality of panels (22, 23, 28–31, 36–40) to the ground (Fig. 6; Col. 3, lines 44–47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892 (with emphasis on US 4,838,525 to Snow et al).  Applicant is again encouraged to review the cited references prior to submitting a response to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 15, 2022